SALE AND PURCHASE AGREEMENT


This Agreement for sale and purchase together with the Exhibits A to D attached
hereto, hereinafter referred to as "Contract" or "Agreement", is executed this
15th day of November, 2011, by and between, Clarita Ablazo Jeffery of Penthouse
8, Jakarta Building, Raya Gardens, Merville, Paranaque, hereinafter referred to
as "Seller", and Intelligent Communication Enterprise Corporation Inc., a
company incorporated in Pennsylvania, USA, Corporation, and whose registered
office is 1515 Market Street, Suite 1210, Philadelphia, PA 19102, United States
of America, hereinafter referred to as "Buyer."


Seller or Buyer is referred to individually as “Party” and Buyer and Seller
collectively are referred to as “the Parties” in this Agreement.


WITNESSETH:


WHEREAS, Seller is the beneficial owner of all 10,000 of the issued and
outstanding shares which represent a hundred percentage (100%) ownership
(hereinafter referred to as the “Sale Shares”), in Global Integrated Media Ltd,
a company incorporated in Hong Kong, whose registered office is at 2308 Chinacem
Exchange Square, Kings Road, North Point, Hong Kong, hereinafter referred to as
the "GIM"; and


WHEREAS, during the twelve months prior to this Agreement the Seller has held
senior executive positions or has been closely affiliated with GIM and is
considered to be aware of all material facts about the two companies; and


WHEREAS, Buyer is desirous of acquiring the Sale Shares and Seller is desirous
of selling the Sale Shares to Buyer.




NOW, THEREFORE, for and in consideration of the mutual covenants and promises
hereinafter contained, the Seller agrees to sell and the Buyer agrees to buy the
Shares upon the following terms and conditions.


1.           PURCHASE PRICE AND METHOD OF PAYMENT.  Buyer shall pay and Seller
shall accept the Purchase Price for the Shares in the manner of payment set
forth in Exhibit "A" attached hereto and made a part hereof.


2.           EFFECTIVE DATE AND CLOSING.  This Agreement is effective and
binding on the Parties on the date last signed (the “Effective Date”), with the
closing of the transactions contemplated by this Agreement, to in Hong Kong on
the 30th November 2011 or other date as the Parties hereto may agree, and
hereinafter referred to as the “Closing Date.”


3.           REPRESENTATIONS AND WARRANTIES OF SELLER.  Seller represents and
warrants to Buyer the correctness, truthfulness and accuracy of the matters
shown on Exhibit "B" attached hereto, all of which shall survive closing.  In
addition, Seller represents and warrants to Buyer that the documents enumerated
in Exhibit "C" attached hereto and made a part hereof, are true, authentic and
correct copies of the original, or, if appropriate, the originals themselves,
and no alterations or modifications thereof have been made.
 
1

 
 

--------------------------------------------------------------------------------

 

4.           TRANSACTIONS PRIOR TO CLOSING.  Seller hereby covenants the
following:


a.           Conduct of Seller's Business in the usual manner until
Closing.  Except as Buyer may otherwise consent in writing prior to the Closing
Date, Seller will not enter into any transaction, take any action or fail to
take any action which would result in, or could reasonably be expected to result
in or cause any of the representations and warranties of Seller contained in
this Agreement to be void, invalid or false on the Closing Date.


b.           Satisfactions.  Seller shall deliver to Buyer on the Closing Date a
satisfaction of any encumbrance or lien on the Shares satisfactory in form and
substance to the Buyer indicating that the then outstanding unpaid principal
balance of any promissory note secured thereby has been paid in full prior to or
simultaneously with the closing.


c.           Advice of Changes and Claims.  Between the date hereof and the
Closing Date, Seller will promptly advise Buyer in writing of any fact including
but not limited to any impending legal action, threat of legal action or other
claims whatsoever which, if existing or known at the date hereof, that would
adversely affect the value of the Shares would have been required to be set
forth herein or disclosed pursuant to this Agreement.


d.           Documents.  Seller shall deliver to Buyer at closing such documents
which are, in Buyer's sole discretion, necessary to fully satisfy the objectives
of this Agreement in content and form reasonably intended to do so.


5.           EXPENSES.  Each of the parties hereto shall pay its own expenses in
connection with this Agreement and the transactions contemplated hereby,
including but not limited to the fees and expenses of its counsel and its
certified public accountants.


6.           GENERAL.


a.           Survival of Representations and Warranties.  Each of the parties to
this Agreement covenants and agrees that their respective representations,
warranties, covenants, statements, and agreements contained in this Agreement
shall survive the Closing Date.  Except as set forth in this Agreement, the
exhibits hereto or in the documents and papers delivered by Seller to Buyer in
connection herewith, there are no other agreements, representations, warranties,
or covenants by or among the parties hereto with respect to the subject matter
hereof.


b.           Waivers.  No action taken pursuant to this Agreement, including any
investigation by or on behalf of any party shall be deemed to constitute a
waiver by the party taking such action of compliance with any representation,
warranty, covenant or agreement contained herein or therein and in any documents
delivered in connection herewith or therewith.  The waiver by any party hereto
of a breach of any provision of this Agreement shall not operate or be construed
as a waiver of any subsequent breach.


c.           Notices.  All notices, requests, demands and other communications
which are required or may be given under this Agreement shall be in writing and
shall be deemed to have been duly given if delivered or mailed, first class
mail, postage prepaid,


To Seller:


Clarita Ablazo Jeffery
Penthouse 8
Jakarta Building
Raya Gardens
Merville
Paranaque
 
2

 
 

--------------------------------------------------------------------------------

 

To Buyer:


Intelligent Communication Enterprise Corporation Inc.
75 High Street,
Singapore, 179435
Singapore


or to such other address as such party shall have specified by notice in writing
to the other party.


d.           Sections and Other Headings.  The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretations of this Agreement.


e.           Governing Law.  This Agreement and all transactions contemplated
hereby, shall be governed by, construed and enforced in accordance with the laws
of the State of New York.  The parties herein waive trial by jury and agree to
submit to the personal jurisdiction and venue of a court of subject matter
jurisdiction located in the State of New York.  In the event that litigation
results from or arises out of this Agreement or the performance thereof, the
parties agree to reimburse the prevailing party's reasonable attorney's fees,
court costs, and all other expenses, whether or not taxable by the court as
costs, in addition to any other relief to which the prevailing party may be
entitled.  In such event, no action shall be entertained by said court or any
court of competent jurisdiction if filed more than one year subsequent to the
date the cause(s) of action actually accrued regardless of whether damages were
otherwise as of said time calculable.


f.           Conditions Precedent.  The Conditions Precedent to the
enforceability of this Agreement are outlined more fully in Exhibit "D",
attached hereto and made a part hereof.  In the event that said Conditions
Precedent are not fulfilled by the appropriate dates thereof, then this
Agreement shall be deemed null and void and any deposits or other form of
advance compensation paid at said time shall be returned to the Buyer forthwith.


g.           Captions.  The Captions of this contract are for convenience and
reference only and in no way define, describe, extend, or limit the scope or
intent of this contract, or the intent of any provisions hereof.


h.           Typewritten or Handwritten Provisions.  Hand-written provisions
inserted in this contract and typewritten provisions initialed by both parties
shall control over the typewritten provisions in conflict therewith.


i.           Time is of the Essence.  Time and timely performance are of the
essence of this contract and of the covenants and provisions hereunder.


j.           Successors and Assigns.  Rights and obligations created by this
contract shall be binding upon and inure to the benefit of the parties hereto,
their successors and assigns.  Whenever used, the singular number shall include
the plural, the plural the singular, and the use of any gender shall include all
genders.


k.           Contractual Procedures.  Unless specifically disallowed by law,
should litigation arise hereunder, service of process therefore may be obtained
through certified mail, return receipt requested; the parties hereto waiving any
and all rights they may have to object to the method by which service was
perfected.
 
3

 
 

--------------------------------------------------------------------------------

 

l.           Extraordinary Remedies.  To the extent cognizable at law, the
parties hereto, in the event of breach and in addition to any and all other
remedies available thereto, may obtain injunctive relief, regardless of whether
the injured party can demonstrate that no adequate remedy exists at law.


m.           Non-Compete: Seller shall refrain from entering into any trade that
directly or indirectly competes with the Company for a period of one year from
closing.  This restriction would apply globally.  During such one-year term, the
Seller will not engage in such business on his own account, or become interested
therein, directly or indirectly, as an individual, partner, shareholder,
director, consultant, independent contractor, officer, clerk, principal, agent,
employee, trustee, or in any relation or capacity whatsoever.  In addition,
Seller shall not solicit or induce any employee of the Company to terminate
their employment with the Company for a three-year period commencing from the
date when this agreement is signed


8.           INITIALS AND EXHIBITS.  This contract shall not be valid and
enforceable unless it is properly executed by Buyer and Seller and their
initials affixed to each page of the exhibits attached hereto and made a part
hereof.


IN WITNESS WHEREOF, this Agreement has been executed by each of the individual
parties hereto and signed by an officer thereunto duly authorized and attested
under the corporate seal of the Secretary of the Corporate party hereto, if any,
all on the date and year first above written.


Signed, sealed and delivered in the presence of:


For Seller
By: Clarita Ablazo Jeffery
 
/s/ Clarita Ablazo Jeffery
 
Date:
 
For Buyer
By: Bala Balamurali
 
/s/ Bala Balamurali
 
Date: 28 November 2011
 
Witnessed by:
 
/s/ Charles Greene
 
Name: Charles Greene
Date 28 Nov 2011
 
 
Witnessed by:
 
/s/ Allyce Kong
 
Name: Allyce Kong
Date 28 November 2011

 
4

 
 

--------------------------------------------------------------------------------

 

EXHIBIT "A"


AMOUNT AND PAYMENT OF PURCHASE PRICE IN THE FORM OF SHARES IN INTELLIGENT
COMMUNICATION ENTERPRISE CORPORATION INC. (“ICE Corp”):


 
a.
In consideration for the Sale Shares totaling 10,000 equivalent to 100% of the
issued and outstanding shares of GIM, the Buyer will pay to the Seller by way of
Payment Shares an amount equivalent to the value of United States Dollars One
Million and Nine Hundred Thousand only (US$1,900,000).



 
b.
Payment Shares have not been registered with the U.S. Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the
“Securities Act”), and to the extent that their sale and purchase is subject to
U.S. regulation, they are being offered in reliance on the transaction “safe
harbor” afforded by Regulation S promulgated under the Securities Act.



 
c.
The unit price of the Payment Shares will be determined to be the value weighted
average price per share (OTCBB : ICMC) over a ninety day period, prior to the
Effective Date of this Agreement.



Initials:


Seller                      /s/ Clarita Ablazo Jeffery


Buyer                      /s/ Bala Balamurali



 
 

--------------------------------------------------------------------------------

 

EXHIBIT "B"


REPRESENTATIONS AND WARRANTIES OF SELLER


In this Exhibit [B], “Seller’s Knowledge” means a fact, circumstance, or other
matter of which the Seller has actual knowledge or reasonably should have
knowledge after due inquiry of the GIM’s officers, directors, and key employees
and reasonable review of its books and records


A:
REPRESENTATIONS AND WARRANTIES: The Seller represents and warrants to the Buyer
as follows as of the Effective Date of this Agreement.



 
1.
Organization, Good Standing, and Qualification.  GIM (including its subsidiaries
if any) are entities duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its organization and has all requisite
power and authority to carry on its business as now conducted and to own its
properties.



 
2.
Authorization.  Seller has full power and authority and has taken all requisite
action on the part of Seller necessary for the authorization, execution, and
delivery of this Agreement.



 
3.
Consents.  The execution, delivery, and performance by Seller of this Agreement
requires no consent of, action by or in respect of, or filing with any Person,
governmental body, agency, or official.



 
4.
No Material Adverse Change.  Since the 1st day of January, 2011, except as
described herein, there has not been:

 
a.
any change in the consolidated assets, liabilities, financial condition, or
operating results of GIM, except for changes in the ordinary course of business
that have not and could not reasonably be expected to have a Material Adverse
Effect, individually or in the aggregate;

 
b.
any declaration or payment of any dividend, or any authorization or payment of
any distribution, on any of the capital stock of GIM, or any redemption or
repurchase of any securities of GIM;

 
c.
any material damage, destruction, or loss, whether or not covered by insurance
to any assets or properties of GIM or its Subsidiaries;

 
d.
any waiver, not in the ordinary course of business, by GIM or any Subsidiary of
a material right or of a material debt owed to it;

 
e.
any satisfaction or discharge of any lien, claim, or encumbrance or payment of
any obligation by GIM or a Subsidiary, except in the ordinary course of business
and which is not material to the assets, properties, financial condition,
operating results, or business of GIM and its Subsidiaries taken as a whole (as
such business is presently conducted and as it is proposed to be conducted);

 
f.
any change or amendment to GIM’ charter documents, or material change to any
material contract or arrangement by which GIM or any Subsidiary is bound or to
which any of their respective assets or properties is subject;

 
g.
any material labor difficulties or labor union organizing activities with
respect to employees of GIM or any Subsidiary;

 
h.
any transaction entered into by GIM or a Subsidiary other than in the ordinary
course of business;

 
i.
the loss of the services of any key employee or material change in the
composition or duties of the senior management of GIM or any Subsidiary;

 
j.
the loss or threatened loss of any customer that has had or could reasonably be
expected to have a Material Adverse Effect; or


 
 

--------------------------------------------------------------------------------

 

 
k.
any other event or condition of any character that has had or could reasonably
be expected to have a Material Adverse Effect.



 
5.
No Conflict, Breach, Violation, or Default.  To Seller’s Knowledge, the
execution, delivery, and performance of this Agreement by Seller will not
conflict with or result in a breach or violation of any of the terms and
provisions of, or constitute a default under (a) GIM’s charter documents in
effect on the date hereof (copies of which have been provided to Buyer before
the date hereof); or (b)(i) any statute, rule, regulation, or order of any
governmental agency or body or any court, domestic or foreign, having
jurisdiction over GIM, any Subsidiary, or any of their respective assets or
properties, or (ii) any agreement or instrument to which GIM or any Subsidiary
is a party or by which GIM or a Subsidiary is bound or to which any of their
respective assets or properties is subject.



 
6.
Tax Matters.  To Seller’s Knowledge, GIM have timely prepared and filed all tax
returns required to have been filed by GIM with all appropriate governmental
agencies and timely paid all taxes shown thereon or otherwise owed by it.  The
charges, accruals, and reserves on the books of the GIM in respect of taxes for
all fiscal periods are adequate in all material respects, and there are no
material unpaid assessments against GIM nor, to Seller’s Knowledge, any basis
for the assessment of any additional taxes, penalties, or interest for any
fiscal period or audits by any federal, state, or local taxing authority, except
for any assessment that is not material to GIM taken as a whole.  To Seller’s
Knowledge all taxes and other assessments and levies that GIM is required to
withhold or to collect for payment have been duly withheld and collected and
paid to the proper governmental entity or third party when due.  There are no
tax liens or claims pending or, to Seller’s Knowledge, threatened against Seller
or any Subsidiary or any of their respective assets or property.  There are no
outstanding tax-sharing agreements or other such arrangements between GIM or
other corporation or entity.



 
7.
Title to Properties.  To the Seller’s Knowledge, GIM has good and marketable
title to all real properties and all other properties and assets owned by it, in
each case free from liens, encumbrances, and defects that would materially
affect the value thereof or materially interfere with the use made or currently
planned to be made thereof by them; and GIM holds any leased real or personal
property under valid and enforceable leases with no exceptions that would
materially interfere with the use made or currently planned to be made thereof
by them.



 
8.
Certificates, Authorities, and Permits.  To Seller’s Knowledge, GIM possess
adequate certificates, authorities, or permits issued by appropriate
governmental agencies or bodies necessary to conduct the business now operated
by it, and GIM has not received any notice of proceedings relating to the
revocation or modification of any such certificate, authority, or permit that,
if determined adversely to Seller or such Subsidiary, could reasonably be
expected to have a Material Adverse Effect, individually or in the aggregate.



 
9.
No Labor Disputes.  No material labor dispute with the employees of GIM exists
or, to Seller’s Knowledge, is imminent.




 
 

--------------------------------------------------------------------------------

 

 
10.
Intellectual Property

 
a.
To Seller’s knowledge, all Intellectual Property of GIM is currently in
compliance with all legal requirements (including timely filings, proofs, and
payments of fees) and is valid and enforceable.  No Intellectual Property of GIM
that is necessary for the conduct of GIM’s business is currently conducted or as
currently proposed to be conducted has been or is now involved in any
cancellation, dispute, or litigation and, to Seller’s Knowledge, no such action
is threatened.  No patent of GIM has been or is now involved in any
interference, reissue, reexamination, or opposition proceeding.

 
b.
All of the licenses and sublicenses and consent, royalty, or other agreements
concerning Intellectual Property that are necessary for the conduct of GIM’s
business as currently conducted or as currently proposed to be conducted to
which GIM is a party or by which any of its assets are bound (other than
generally commercially available, non-custom, off-the-shelf software application
programs having a retail acquisition price of less than US$3,000 per license)
are valid and binding obligations of GIM that is party thereto and, to Seller’s
Knowledge, the other parties thereto, enforceable in accordance with their
terms, except to the extent that enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, or
other similar laws affecting the enforcement of creditors’ rights generally, and
there exists no event or condition that will result in a material violation or
breach of or constitute (with or without due notice or lapse of time or both) a
default by GIM under any such license agreement.

 
c.
To Seller’s knowledge, GIM owns or have the valid right to use all of the
Intellectual Property that is necessary for the conduct of GIM’ business as
currently conducted or as currently proposed to be conducted and for the
ownership, maintenance, and operation of GIM’ properties and assets, free and
clear of all liens, encumbrances, adverse claims, or obligations to license all
such owned Intellectual Property and Confidential Information, other than
licenses entered into in the ordinary course of GIM’s business.  GIM has a valid
and enforceable right to use all third-party Intellectual Property and
Confidential Information used or held for use in the respective businesses of
GIM.

 
d.
To Seller’s knowledge, the conduct of GIM’ business as currently conducted does
not Infringe any Intellectual Property rights of any third party or any
confidentiality obligation owed to a third party and the Intellectual Property
and Confidential Information of GIM that are necessary for the conduct of GIM’s
business as currently conducted or as currently proposed to be conducted are not
being Infringed by any third party.  There is no litigation or order pending or
outstanding or, to Seller’s Knowledge, threatened or imminent that seeks to
limit or challenge or that concerns the ownership, use, validity, or
enforceability of any Intellectual Property or Confidential Information of GIM
and GIM’s use of any Intellectual Property or Confidential Information owned by
a third party and, to Seller’s Knowledge, there is no valid basis for the same.

 
e.
To Seller’s knowledge, the consummation of the transactions contemplated hereby
will not result in the alteration, loss, impairment of, or restriction on
GIM’s  ownership or right to use any of the Intellectual Property or
Confidential Information that is necessary for the conduct of GIM’s business as
currently conducted or as currently proposed to be conducted.

 
f.
All software owned by GIM and, to Seller’s Knowledge, all software licensed from
third parties by GIM: (i) is free from any material defect, bug, virus, or
programming, design, or documentation error; (ii) operates and runs in a
reasonable and efficient business manner; and (iii) conforms in all material
respects to the specifications and purposes thereof.


 
 

--------------------------------------------------------------------------------

 

 
g.
GIM has taken reasonable steps to protect the rights of GIM in their
Intellectual Property and Confidential Information.  Each employee, consultant,
and contractor that has had access to Confidential Information that is necessary
for the conduct of the GIM’ business as currently conducted or as currently
proposed to be conducted has executed an agreement to maintain the
confidentiality of such Confidential Information and has executed appropriate
agreements that are substantially consistent with GIM’ standard forms
thereof.  Except under confidentiality obligations, there has been no material
disclosure of any of the Confidential Information of GIM to any third party.



 
11.
Litigation.  There are no pending actions, suits, or proceedings against or
affecting GIM, or any of its properties; and to Seller’s Knowledge, no such
actions, suits, or proceedings are threatened or contemplated.



 
12.
Financial Statements.  The financial statements of GIM present fairly, in all
material respects, the consolidated financial position of GIM as of the dates
shown and its consolidated results of operations and cash flows for the periods
shown, and such financial statements have been prepared in conformity with
United States generally accepted accounting principles applied on a consistent
basis (except as may be disclosed therein or in the notes thereto).  Except as
set forth in the financial statements described in Exhibit “D”, GIM has not
incurred any liabilities, contingent or otherwise, except those incurred in the
ordinary course of business and consistent (as to amount and nature) with past
practices since the date of such financial statements, individually or in the
aggregate, that have or could reasonably be expected to have a Material Adverse
Effect.



 
13.
Insurance Coverage.  To Seller’s Knowledge, GIM maintains in full force and
effect insurance coverage that is customary for comparably situated companies
for the business being conducted and properties owned or leased by GIM, and
Seller reasonably believes such insurance coverage to be adequate against all
liabilities, claims, and risks against which it is customary for comparably
situated companies to insure.



 
14.
Brokers and Finders.  No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest, or claim against or
upon Seller, GIM, or Buyer for any commission, fee, or other compensation
pursuant to any agreement, arrangement, or understanding entered into by or on
behalf of Seller.



 
15.
Questionable Payments.  GIM, to Seller’s Knowledge, any of their respective
current or former stockholders, directors, officers, employees, agents, or other
Persons acting on behalf of GIM, on behalf of GIM or in connection with their
respective businesses, has not: (a) used any corporate funds for unlawful
contributions, gifts, entertainment, or other unlawful expenses relating to
political activity; (b) made any direct or indirect unlawful payments to any
governmental officials or employees from corporate funds; (c) established or
maintained any unlawful or unrecorded fund of corporate monies or other assets;
(d) made any false or fictitious entries on the books and records of GIM; or (e)
made any unlawful bribe, rebate, payoff, influence payment, kickback, or other
unlawful payment of any nature.




 
 

--------------------------------------------------------------------------------

 

 
16.
Transactions with Affiliates.  None of the officers or directors of GIM and, to
Seller’s Knowledge, none of the employees of GIM is presently a party to any
transaction with GIM (other than as holders of stock options and/or warrants,
and for services as employees, officers, and directors), including any contract,
agreement, or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director, or such employee or, to
Seller’s Knowledge, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee, or
partner.



 
17.
Internal Controls.  GIM maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (a) transactions are executed in
accordance with management’s general or specific authorizations, (b)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability, (c) access to assets is permitted only in
accordance with management’s general or specific authorization, and (d) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.



 
18.
Disclosures.  This Agreement, including all exhibits and schedules thereto, does
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements contained therein, in light of
the circumstances under which they were made, not misleading.



 
B:
SURVIVAL AND INDEMNIFICATION



 
1.
Survival.  All representations, warranties, covenants, and agreements contained
in this Agreement shall be deemed to be representations, warranties, covenants,
and agreements as of the date hereof and shall survive the execution and
delivery of this Agreement for a period of three years from the date of this
Agreement.



 
2.
Indemnification.  The Seller agrees to indemnify and hold harmless, on an
after-insurance recovery basis, the Buyer and its Affiliates and their
respective directors, officers, employees, and agents from and against any and
all losses, claims, damages, liabilities, and expenses (including reasonable
attorney fees, disbursements, and other expenses incurred in connection with
investigating, preparing, or defending any action, claim, or proceeding, pending
or threatened, and the costs of enforcement hereof) to which the Buyer may
become subject to as a result of any breach of representation, warranty,
covenant, or agreement made by the Seller under this Agreement, and will
reimburse the Buyer for all such amounts as they are incurred by the Buyer.

 
 
 
 

--------------------------------------------------------------------------------

 
 
3.
Conduct of Indemnification Proceedings.  Promptly after receipt by the Buyer or
its Affiliates and their respective directors, officers, employees, and agents
(the “Indemnified Person”) of notice of any demand, claim, or circumstances that
would or might give rise to a claim or the commencement of any action,
proceeding, or investigation in respect of which indemnity may be sought
pursuant to this Agreement, such Indemnified Person shall promptly notify the
Seller (the “Indemnifying Party”) in writing and Indemnifying Party shall assume
the defense thereof, including the employment of counsel reasonably satisfactory
to such Indemnified Person, and shall assume the payment of all fees and
expenses; provided, however, that the failure of any Indemnified Person so to
notify Indemnifying Party shall not relieve Indemnifying Party of its
obligations hereunder except to the extent that Indemnifying Party is materially
prejudiced by such failure to notify.  In any such proceeding, any Indemnified
Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person unless: (a)
Indemnifying Party and the Indemnified Person shall have mutually agreed to the
retention of such counsel; or (b) in the reasonable judgment of counsel to such
Indemnified Person representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between
them.  Indemnifying Party shall not be liable for any settlement of any
proceeding effected without its written consent, which consent shall not be
unreasonably withheld, but if settled with such consent, or if there be a final
judgment for the plaintiff, Indemnifying Party shall indemnify and hold harmless
such Indemnified Person from and against any loss or liability (to the extent
stated above) by reason of such settlement or judgment.  Without the prior
written consent of the Indemnified Person, which consent shall not be
unreasonably withheld, Indemnifying Party shall not affect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Person from all liability arising out of such proceeding.



Initials:


Seller                      /s/ Clarita Ablazo Jeffery


Buyer                      /s/ Bala Balamurali

 
 

--------------------------------------------------------------------------------

 

EXHIBIT "C"


DOCUMENTS FOR REVIEW


 
1.
GIM’s Financial/Accounting and Operating Statements (Profit & Loss, Balance
sheets etc.) for the two financial years immediately preceding the Effective
Date;



 
2.
Corporate Articles of Incorporation of the GIM;



 
3.
Corporate By-laws of the GIM.



Initials:


Seller                      /s/ Clarita Ablazo Jeffery


Buyer                      /s/ Bala Balamurali

 
 

--------------------------------------------------------------------------------

 

EXHIBIT "D"


CONDITIONS PRECEDENT


- None -


Initials:


Seller                      /s/ Clarita Ablazo Jeffery


Buyer                      /s/ Bala Balamurali

 
 

--------------------------------------------------------------------------------

 
